Citation Nr: 0511229	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to burial benefits under the provisions of 
38 U.S.C.A. § 2307 (West 2002).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1931 to March 
1933, and from April 1933 to February 1934.  He died in 
November 1996, and the appellant is his daughter.

In a February 2002 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC denied 
the appellant's claim for burial benefits under the 
provisions of 38 U.S.C.A. § 2302.  The appellant appealed 
this decision to the Board of Veterans' Appeals (Board).

In a December 2003 decision, the Board denied entitlement to 
burial benefits under the provisions of 38 U.S.C.A. § 2302.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2004 Order the Court affirmed the December 2003 Board 
decision to the extent that the decision denied entitlement 
to burial benefits under the provisions of 38 U.S.C.A. 
§ 2302.  The Court nevertheless vacated the December 2003 
Board decision to the extent that the decision failed to 
address entitlement to burial benefits under the provisions 
of 38 U.S.C.A. § 2307.  The Court remanded the case to the 
Board as to that issue.

In statements before the Court, the appellant raised the 
issue whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney disability 
for the purpose of accrued benefits.  She may also have 
intended to raise the issue of entitlement to service 
connection for other unspecified disabilities for accrued 
benefits purposes as well.  These matters are therefore 
referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2004, the Court affirmed the Board's December 
2003 denial of entitlement to burial benefits pursuant to 
38 U.S.C.A. § 2302, which was the only issue developed for 
the Board's appellate review.  Consequently, that issue is no 
longer before the Board.

The Court, however, determined that the appellant had also 
raised the issue of entitlement to burial benefits under the 
provisions of 38 U.S.C.A. § 2307 (pertaining to death from 
service-connected disability), and concluded that the Board 
was required to address that issue.  The Court accurately 
noted that entitlement to burial benefits under 38 U.S.C.A. 
§ 2307 remained a pending issue at the RO, and then 
determined that the December 2003 decision required remand to 
the Board for a "readjudicated decision."  

Review of the record discloses that the RO has not issued a 
decision as to whether the appellant is entitled to burial 
benefits under the provisions of 38 U.S.C.A. § 2307.  
Internal correspondence by the RO dated in September 2002 
indicates that the RO realized the issue of burial benefits 
on the basis of service-connected death required attention.  
In the October 2002 statement of the case addressing the 
issue of burial benefits under 38 U.S.C.A. § 2302, the RO 
informed the appellant that VA was still processing the claim 
for burial benefits under 38 U.S.C.A. § 2307.  No further 
action on the claim has been taken by the RO since that time.  

Entitlement to burial benefits under 38 U.S.C.A. § 2302 is a 
separately appealable issue from that of entitlement to 
burial benefits under 38 U.S.C.A. § 2307, and a claim for 
burial benefits under one section does not necessarily imply 
a claim for burial benefits under the other section.  The 
referenced sections have differing eligibility criteria and 
provide for different levels of benefits.  The Board notes in 
passing that service connection was not in effect for any 
disability at the time of the veteran's death, and that the 
appellant has provided contradictory statements as to whether 
she believes the veteran's death is related to service. 

The process by which the Board attains jurisdiction to review 
a claim is defined by statute.  For a claim such as one for 
burial benefits under 38 U.S.C.A. § 2307, appellate review is 
initiated by a notice of disagreement, and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a).  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  

In light of 38 U.S.C.A. § 7105 (West 2002), the Board does 
not currently have jurisdiction to review the claim of 
entitlement to burial benefits under the provisions of 
38 U.S.C.A. § 2307.  Specifically, the RO has not issued a 
decision as to that issue, and the issue therefore remains 
pending before VA.  See generally, Norris v. West, 12 Vet. 
App. 413, 422 (1999) (RO failure to adjudicate an informally 
raised claim did not constitute a final disallowance of the 
claim).  Nevertheless, in order to comply with the Court's 
December 2004 Order requiring that the issue be addressed, 
the Board is obligated to remand the referenced issue for 
adjudication by the RO in the first instance.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must adjudicate the 
appellant's claim of entitlement to 
burial benefits under the provisions 
of 38 U.S.C.A. § 2307.  The 
appellant should be provided notice 
of the determination and of her 
appellate rights.  Thereafter, if a 
timely Notice of Disagreement is 
received, the RO should undertake 
all appropriate procedural actions 
outlined in 38 C.F.R. Part 19 
(2004).  

Thereafter, and only if a timely filed Substantive Appeal is 
received, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


